Cite as 2016 Ark. App. 139

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                      No. CV-15-742


                                                  Opinion Delivered   March 2, 2016

 CALVIN W. GRAHAM AND
 VELORES M. GRAHAM, HUSBAND
 AND WIFE, AND VELORES M.     APPEAL FROM THE VAN BUREN
 GRAHAM, TRUSTEE OF THE       COUNTY CIRCUIT COURT
 VELORES M. GRAHAM            [NO. 71CV-14-80]
 REVOCABLE TRUST
                   APPELLANTS

 V.
                               HONORABLE MIKE MURPHY,
 WANDA TOMLINSON,              JUDGE
 INDIVIDUALLY AND AS TRUSTEE
 OF THE TOMLINSON LIVING
 TRUST; GLADA EOFF; AND
 BEULAH LAND FAMILY, LLC
                     APPELLEES AFFIRMED


                          BRANDON J. HARRISON, Judge

       Calvin and Velores Graham, as husband and wife, and Velores Graham, as trustee

of the Velores M. Graham Revocable Trust (collectively “the Grahams”) appeal the order

granting summary judgment in favor of Wanda Tomlinson, individually and as trustee of

the Tomlinson Living Trust, Glada Eoff, and Beulah Land Family, LLC (collectively

“Tomlinson”). The Grahams argue that the circuit court erred in finding that their

petition to quiet title was barred by res judicata. We affirm.
                                              1
                               Cite as 2016 Ark. App. 139

       On 22 July 2014, the Grahams filed a petition to quiet title in a parcel of land

located in Van Buren County. In the petition, the Grahams asserted that before they

bought the property, a 1968 quiet-title decree established ownership of the property in the

name of Arthur M. Wade, their predecessor in title. The property was later purchased by

the Grahams at public auction in 1992, and they had paid taxes on the property and had

been in actual, open, notorious, hostile, and continuous possession of the property for

more than twenty years. Tomlinson answered and asserted that the current owner of the

property was Beulah Land Family, LLC. Tomlinson also contended that this matter had

been litigated in a previous case, Graham, et al. v. Tomlinson, et al., CV-2011-202, and that

the present action was barred by res judicata.

       In January 2015, Tomlinson moved for summary judgment based on res judicata.

In support, Tomlinson cited a December 2012 order from the Van Buren County Circuit

Court that granted declaratory judgment in favor of the Grahams. In 1999, a quiet-title

decree was entered in favor of Tomlinson; however, the 2012 order held a portion of the

1999 decree void, specifically as to the parcel of land in question in the present case,

because the Grahams were never given notice of the quiet-title proceeding. Although the

Grahams had also requested a quiet-title decree in their favor, the 2012 order held that

“any outstanding petitions or motions are hereby denied,” effectively denying the

Grahams’ request for a quiet-title decree. The Grahams asked the circuit court to modify

the 2012 order to include a quiet-title decree, but the circuit court declined to do so,

finding that “[the Grahams] have failed to allege a claim for quiet title and have failed to

comply with the statutory requirements for such a claim.”

                                                 2
                               Cite as 2016 Ark. App. 139

       In her summary-judgment motion, Tomlinson asserted that because this issue was

litigated previously, culminating in the 2012 order that was not appealed, the Grahams

were now barred from bringing the current quiet-title action. In response, the Grahams

denied that res judicata applied and countered that they were entitled to summary

judgment because Tomlinson had failed to file any claim of ownership, had failed to pay

any ad valorem tax, and had not been in possession of the property.

       At a hearing held in June 2015, Tomlinson again argued that the case had been

tried, that the Grahams had pled adverse possession or quiet title in the first litigation, and

that res judicata applied. The Grahams countered that there had not been a ruling on

their request to quiet title in 2012 because the circuit court had found that they had

“failed to allege a claim for quiet title.” So, they argued, there was no basis for res

judicata.

       On 25 June 2015, the circuit court entered an order granting Tomlinson’s motion

for summary judgment and denying the Grahams’ motion for summary judgment. 1 In

that order, the court found that the Grahams’ petition was barred by res judicata; in the

alternative, the court stated another reason that dismissal of the Grahams’ petition was

appropriate:



       1
         The caption on this order lists Beulah Land Family, LLC, as the only defendant,
and a footnote in the circuit court’s order explains that “Separate Defendants Wanda
Tomlinson, The Tomlinson [sic] and Glada Eoff were dismissed from this action and their
names ordered removed from the style of the case by Order filed April 23, 2012.” This is
clearly an error; this case was not filed until 2014, and any order filed in 2012 was part of
the previous litigation, not this case. Wanda Tomlinson, individually and as trustee of the
Tomlinson Living Trust, Glada Eoff, and Beulah Land Family, LLC were all defendants
below, and that is why they are listed as appellees in this appeal.
                                              3
                                 Cite as 2016 Ark. App. 139

         Because there was no compulsory counterclaim brought by Defendants in
         71CV-11-202 to quiet title against Petitioners, and because the decree in
         71-E-97-333 [the 1999 order] is void as to the subject property, the parties’
         status as to any rights or claims as to the subject property is no different than
         they existed in 1968.

The Grahams have appealed this order.

         Summary judgment should be granted only when there is no issue of material fact

left to be determined and the moving party is entitled to judgment as a matter of law.

Harvest Rice, Inc. v. Fritz and Mertice Lehman Elevator and Dryer, Inc., 365 Ark. 573, 231
S.W.3d 720 (2006). If the parties agree on the facts, such as when there are cross-motions

for summary judgment on agreed facts, then we simply determine whether the appellee

was entitled to judgment as a matter of law. Hobbs v. Jones, 2012 Ark. 293, 412 S.W.3d
844. In reviewing questions of law, appellate review is de novo. Id., 412 S.W.3d 844.

         On appeal, the Grahams argue that res judicata does not apply because the 2012

order did not affect their title. The Grahams also suggest that the 2012 order was not

final, in part based on the circuit court’s finding that they failed to comply with the

statutory requirements for a quiet-title claim, therefore the 2012 order cannot trigger the

doctrine of res judicata. In response, Tomlinson generally reasserts that the 2012 order

denied the Grahams’ request for quiet title and that res judicata applies based on that

order.

         We need not reach the merits of the res judicata argument, however, because

there is an alternative basis for affirming the circuit court’s order. The circuit court found

that the Grahams, or their predecessors in title, had a consistent record of ownership of the

property dating back to at least 1968, when title was quieted in Arthur M. Wade, the

                                                4
                                Cite as 2016 Ark. App. 139

Grahams’ predecessor in title. In the circuit court’s view, the Grahams already owned the

property at issue, so it saw no need to grant a petition to quiet title. We agree that the

record before us indicates that the Grahams have clear title to the property. We therefore

affirm the circuit court’s order.

       Affirmed.

       ABRAMSON and GLOVER, JJ., agree.

       Tester Law Firm, by: Kent Tester, for appellants.

       Morgan Law Firm, P.A., by: M. Edward Morgan, for appellee Beulah Land Family,
LLC.




                                              5